      Case 1:20-cv-18790 Document 1 Filed 12/11/20 Page 1 of 18 PageID: 1




Frank J. Tantone, Esq.
Bar No.: 289222019
BORRELLI & ASSOCIATES, P.L.L.C.
910 Franklin Avenue, Suite 200
Garden City, New York 11530
Tel. No. (516) 248-5550
Fax. No. (516) 248-6027
Attorneys for Plaintiffs

                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW JERSEY

 ADRIAN ANGEL and ADELAIDO ANGEL, on
 behalf of themselves, individually, and on behalf of all     Civil Action No.: 20-cv-18790
 others similarly-situated,
                                                              COMPLAINT
                                    Plaintiffs,
                                                              JURY TRIAL DEMANDED
                        -against-

 NOODLE TO NOODLE, as successor in interest to
 KAZUMI 73 INC d/b/a KAZUMI SUSHI
 KINGDOM, and WEI HUI LIN a/k/a STEVEN LIN,
 individually, and BRENDA ONG a/k/a BRENDA
 LIN, individually,

                                    Defendants.

       ADRIAN ANGEL and ADELAIDO ANGEL (together as “Plaintiffs”), on behalf of

themselves, individually, and on behalf of all others similarly-situated (“FLSA Plaintiffs” and/or

“Rule 23 Plaintiffs,” as those terms are defined below), by and through their attorneys, BORRELLI

& ASSOCIATES, P.L.L.C., as and for their Complaint against NOODLE TO NOODLE, as

successor in interest to KAZUMI 73 INC, which did business as KAZUMI SUSHI KINGDOM

(“Kazumi”), and WEI HUI LIN a/k/a STEVEN LIN, individually (“Steven Lin”), and BRENDA

ONG a/k/a BRENDA LIN, individually (“Brenda Lin”), (collectively as “Defendants”), allege




                                                  1
       Case 1:20-cv-18790 Document 1 Filed 12/11/20 Page 2 of 18 PageID: 2




upon knowledge as to themselves and their own actions and upon information and belief as to all

other matters as follows:

                                    NATURE OF THE CASE

       1.       This is a civil action for damages and equitable relief based upon Defendants’

willful violations of Plaintiffs’ rights, collectively, guaranteed to them by: (i) the overtime

provisions of the Fair Labor Standards Acts (“FLSA”), 29 U.S.C. § 207(a); (ii) the minimum wage

provisions of the FLSA, 29 U.S.C. § 206(a); (iii) the overtime provisions of the New Jersey Wage

and Hour Law (“NJWHL”), N.J.S.A., 34:11-56a et seq.; (iv) the minimum wage provisions of the

NJWHL, 34:11-56a et seq.; (v) the full payment provisions of the New Jersey Wage Payment Law

(“NJWPL”), N.J.S.A., 34:11-4.2; and (vi) any other claim(s) that can be inferred from the facts set

forth herein.

       2.       Plaintiff Adrian Angel worked for Defendants - - Kazumi, a Burlington County

restaurant, which closed in or around November 2019 and now operates as Noodle to Noodle at

the same location, and both entities’ owners / day-to-day overseers - - as a non-managerial kitchen

staff employee from mid-March 2016 through October 24, 2019. Similarly, Plaintiff Adelaido

Angel worked for Defendants from October 2018 through October 24, 2019, in that same role.

       3.       As described below, throughout Plaintiffs’ employment, Defendants willfully

failed to pay Plaintiffs the wages lawfully due to them under the FLSA, the NJWHL, and the

NJWPL. Specifically, throughout Plaintiffs’ employment, Defendants routinely required Plaintiffs

to work, and Plaintiffs did work, beyond forty hours in a workweek, but Defendants failed to

compensate Plaintiffs at the statutorily-required overtime rate of one and one-half times their

regular rates of pay, or one and one-half times the minimum wage rate, if greater, for all hours that

they worked per week in excess of forty. Rather, Defendants paid Plaintiffs a flat weekly salary



                                                 2
       Case 1:20-cv-18790 Document 1 Filed 12/11/20 Page 3 of 18 PageID: 3




that by operation of law compensated them for their first forty hours of work each week only, and

therefore Defendants paid Plaintiffs nothing for their hours worked in excess of forty each week.

        4.      As also described below, during Plaintiffs Adelaido Angel’s employment,

Defendants violated the FLSA and the NJWHL by failing to pay him at least at the minimum wage

rate for all hours worked. Additionally, at times during Plaintiff Adrian Angel’s employment,

Defendants violated the NJWHL by failing to pay him at least at the minimum wage rate for all

hours worked.

        5.      Furthermore, throughout Plaintiffs’ employment, Defendants failed to pay

Plaintiffs the full amount of their wages owed on each payday, in violation of the NJWPL.

        6.      Defendants paid and treated all of their non-managerial kitchen staff employees in

this same manner.

        7.      Accordingly, Plaintiffs bring this lawsuit against Defendants pursuant to the

collective action provisions of the FLSA, 29 U.S.C. § 216(b), on behalf of themselves,

individually, and on behalf of all other persons similarly-situated during the applicable FLSA

limitations period who suffered damages as a result of Defendants’ violations of the FLSA.

Plaintiffs brings their claims under the NJWHL and the NJWPL on behalf of themselves,

individually, and on behalf of any FLSA Plaintiff, as that term is defined below, who opts-in to

this action.

        8.      Plaintiffs also bring this lawsuit as a class action pursuant to Federal Rule of Civil

Procedure (“FRCP”) 23, on behalf of themselves, individually, and on behalf of all other persons

similarly-situated during the applicable NJWHL and NJWPL limitations periods who suffered

damages as a result of Defendants’ violations of the NJWHL and the NJWPL.




                                                  3
       Case 1:20-cv-18790 Document 1 Filed 12/11/20 Page 4 of 18 PageID: 4




                                  JURISDICTION AND VENUE

        9.       The jurisdiction of this Court is invoked pursuant to 28 U.S.C. § 1331, as this action

arises under 29 U.S.C. § 201 et seq. The supplemental jurisdiction of the Court is invoked

pursuant to 28 U.S.C. § 1367 over all claims arising under New Jersey law.

        10.      Venue is appropriate in this Court pursuant to 28 U.S.C. § 1391(b)(2), as a

substantial part of the events or omissions giving rise to the claims for relief occurred within this

judicial district.

                                              PARTIES

        11.      At all relevant times herein, Plaintiffs worked for Defendants in New Jersey and

were “employees” entitled to protection as defined by the FLSA, the NJWHL, and the NJWPL.

At all times relevant herein, Defendant Kazumi 73 was and is a New Jersey corporation. From at

least the beginning of either Plaintiff’s employment until in or around November 2019, Kazumi

operated a restaurant with a principal place of business located at 1134 Route 73, Mount Laurel

Township, New Jersey 08054, which did business under the name Kazumi Sushi Kingdom.

        12.      In or around November 2019, after Plaintiffs’ employment ended, Defendant

Kazumi closed its restaurant and soon thereafter reopened as Defendant Noodle to Noodle at the

same location. To that end, Noodle to Noodle also kept the same telephone number, continued to

employ substantially the same work force, and used the same tools and equipment as Kazumi.

        13.      Regardless of which entity was operating the restaurant, Defendants Steven Lin and

Brenda Lin, at all relevant times, oversaw and continue to oversee its daily operation, with both

responsible for controlling the terms and conditions of employment for all of the restaurant's

employees, including the power to hire and fire all employees, supervise and control employee

work schedules, determine the rate and method of wages paid to all employees, and were and are



                                                   4
      Case 1:20-cv-18790 Document 1 Filed 12/11/20 Page 5 of 18 PageID: 5




responsible for maintaining employment records. To that end, Defendant Brenda Lin personally

hired Plaintiffs, while she and Defendant Steven Lin set Plaintiffs’ rate of pay, determined their

weekly schedule, and were responsible for maintaining their employment records.

       14.     At all relevant times herein, all Defendants were “employers” within the meaning

of the FLSA, the NJWHL, and the NJWPL. Additionally, at all times relevant to the FLSA,

Defendant Kazumi’s qualifying annual business exceeded $500,000.00, and Kazumi was engaged

in interstate commerce within the meaning of the FLSA, as it employed two or more employees,

purchased and sold numerous products that moved across state lines, such as its menu items and

other condiments, and accepted payments in cash that naturally moved across state lines, as well

as credit cards as a form of payment based on cardholder agreements with out-of-state companies,

the combination of which subjects Defendants to the FLSA’s overtime and minimum wage

requirements as an enterprise.

                            COLLECTIVE ACTION ALLEGATIONS

       15.     Plaintiffs seek to bring this suit to recover from Defendants unpaid overtime and/or

minimum wage compensation, and liquidated damages, pursuant to the applicable provisions of

the FLSA, 29 U.S.C. § 216(b), individually, on their own behalf, as well as on behalf of those in

the following collective:

               Current and former non-managerial employees of Defendants who
               during the applicable FLSA limitations period performed any work
               for Defendants as non-managerial kitchen staff workers, or in a
               similar position, and who consent to file a claim to recover damages
               for overtime compensation and/or minimum wages and liquidated
               damages that are legally due to them (“FLSA Plaintiffs”).

       16.     Defendants treated Plaintiffs and all FLSA Plaintiffs similarly in that Plaintiffs and

all FLSA Plaintiffs: (1) performed similar tasks, as described in the “Background Facts” section



                                                 5
       Case 1:20-cv-18790 Document 1 Filed 12/11/20 Page 6 of 18 PageID: 6




below; (2) were subject to the same laws and regulations; (3) were paid in the same or similar

manner; (4) were required to work in excess of forty hours in a workweek; (5) were not paid the

required one and one-half times their respective regular rates of pay, or one and one-half times the

minimum wage rate, if greater, for all hours worked per workweek in excess of forty; and/or (6)

we not paid at least at the statutorily-required minimum rate of pay for all hours worked.

       17.     At all relevant times herein, Defendants are and have been aware of the

requirements to pay Plaintiffs and all FLSA Plaintiffs at an amount equal to the rate of one and

one-half times their respective regular rates of pay, or one and one-half times the minimum wage

rate, if greater, for all hours worked each workweek beyond forty, and/or at least at the statutorily-

required minimum rate of pay for all hours worked, yet they purposefully chose and continue to

choose not to do so.

       18.     Thus, Plaintiffs and all FLSA Plaintiffs are victims of Defendants’ pervasive

practice of willfully refusing to pay their employees overtime compensation for all hours worked

per workweek beyond forty, and/or at least at the statutorily-required minimum rate of pay for all

hours worked, in violation of the FLSA.

                               RULE 23 CLASS ALLEGATIONS

       19.     In addition, Plaintiffs seek to maintain this action as a class action pursuant to FRCP

23(b)(3), on behalf of themselves, individually, as well as on behalf of all those who are similarly-

situated whom Defendants subjected to violations of the NJWHL and the NJWPL.

       20.     Under FRCP 23(b)(3), a plaintiff must plead that:

               a. The class is so numerous that joinder is impracticable;

               b. There are questions of law or fact common to the class that predominate over

                   any individual questions of law or fact;



                                                  6
       Case 1:20-cv-18790 Document 1 Filed 12/11/20 Page 7 of 18 PageID: 7




               c. Claims or defenses of the representatives are typical of the class;

               d. The representatives will fairly and adequately protect the class; and

               e. A class action is superior to other methods of adjudication.

       21.     Plaintiffs seek certification of the following FRCP 23 class:

               Current and former non-managerial employees of Defendants who
               during the applicable NJWHL and NJWPL limitations periods,
               performed any work for Defendants in New Jersey as kitchen staff
               workers, or in a similar position (“Rule 23 Plaintiffs”).

                                            Numerosity

       22.     At all times during the applicable statutory periods, Defendants have employed, in

total, at least forty employees who are putative members of this class.

                              Common Questions of Law and/or Fact

       23.     There are common questions of law and fact common to each and every Rule 23

Plaintiff that predominate over any questions solely affecting individual members of the FRCP 23

class, including but not limited to the following: (1) the duties that Defendants required and require

each Rule 23 Plaintiff to perform; (2) the manner of compensating each Rule 23 Plaintiff; (3)

whether the Rule 23 Plaintiffs worked in excess of forty hours in a week; (4) whether Defendants

failed to pay the Rule 23 Plaintiffs proper overtime compensation for all hours worked in excess

of forty in a week; (5) whether Defendants failed to pay the Rule 23 Plaintiffs at least at the

statutorily-required minimum wage rate for all hours worked; (6) whether Defendants failed to pay

the Rule 23 Plaintiffs their full wages for all hours worked in a workweek; (7) whether Defendants

kept and maintained accurate records of hours worked by the Rule 23 Plaintiffs; (8) whether

Defendants kept and maintained records with respect to the compensation that they paid to the

Rule 23 Plaintiffs for each hour worked; (9) whether Defendants have any affirmative defenses to

any of the Rule 23 Plaintiffs’ claims; (10) whether Defendants’ actions with respect to the Rule 23

                                                  7
      Case 1:20-cv-18790 Document 1 Filed 12/11/20 Page 8 of 18 PageID: 8




Plaintiffs were in violation of the NJWHL and the NJWPL; and (11) if so, what constitutes the

proper measure of damages.

                               Typicality of Claims and/or Defenses

       24.     As described in the “Background Facts” section below, Defendants employed

Plaintiffs and Rule 23 Plaintiffs within the meaning of the NJWHL and the NJWPL. Plaintiffs’

claims are typical of the claims of the Rule 23 Plaintiffs whom they seek to represent, as: (1) the

Rule 23 Plaintiffs work and/or have worked for Defendants as non-managerial kitchen staff

workers, or in other similar positions, in New Jersey; (2) Defendants did not properly pay them

overtime at a rate of one and one-half times their regular rates of pay, or one and one-half times

the minimum wage rate, if greater, for all hours worked in a week over forty; and/or pay them at

least at the statutory minimum wage rate for all hours worked; and/or pay them their full wages in

a timely manner; (3) Plaintiffs and the Rule 23 Plaintiffs enjoy the same statutory rights under the

NJWHL and/or the NJWPL to receive overtime wages at the statutorily-required rate of time and

one-half their regular rates of pay, or one and one-half the minimum wage rate, if greater, for all

hours worked each week over forty, to be paid at least at the statutory minimum wage rate for all

hours worked, and to be their full wages for all hours worked on each payday; (4) Plaintiffs and

the Rule 23 Plaintiffs have all sustained similar types of damages as a result of Defendants’ failure

to comply with the NJWHL and the NJWPL; and (5) Plaintiffs and the Rule 23 Plaintiffs all have

suffered injury, including lack of compensation or under compensation, due to Defendants’

common policies, practices, and patterns of conduct. Thus, Plaintiffs’ claims and/or Defendants’

defenses to those claims are typical of the Rule 23 Plaintiffs’ claims and/or Defendants’ defenses

to those claims.




                                                 8
       Case 1:20-cv-18790 Document 1 Filed 12/11/20 Page 9 of 18 PageID: 9




                                              Adequacy

        25.     Plaintiffs, as described below, worked the same or similar hours and performed the

same or substantially similar duties as the Rule 23 Plaintiffs throughout their employment with

Defendants. Defendants did not pay Plaintiffs overtime at a rate of time and one-half their

respective regular rates of pay, or one and one-half times the minimum wage rate, if greater, for

all of their hours worked over forty in a week, did not pay Plaintiffs at least at the minimum wage

rate for all hours worked, and did not pay Plaintiffs their full wages on each payday, which is

substantially similar to how Defendants paid and treated the Rule 23 Plaintiffs. Plaintiffs fully

anticipate providing discovery responses and testifying under oath as to all of the matters raised in

this Complaint and that may be raised in Defendants’ Answer. Thus, Plaintiffs would properly

and adequately represent the current and former employees whom Defendants have subjected to

the treatment alleged herein.

        26.     Additionally, Plaintiffs’ counsel has substantial experience in this field of law.

                                             Superiority

        27.     Plaintiffs have no, or very few, material facts relating to the Rule 23 Plaintiffs’

claims that are atypical of those of the putative class. Indeed, at all relevant times herein,

Defendants treated Plaintiffs similarly, or at the very least, substantially similarly, to the Rule 23

Plaintiffs.

        28.     Any lawsuit brought by any non-managerial kitchen staff employee, or person

working in another similar position, for Defendants would be identical to a suit brought by any

other similar employee for the same violations as alleged herein. Thus, separate litigation would

risk inconsistent results.




                                                  9
     Case 1:20-cv-18790 Document 1 Filed 12/11/20 Page 10 of 18 PageID: 10




       29.    Accordingly, this means of protecting the Rule 23 Plaintiffs’ rights is superior to

any other method, and this action is properly maintainable as a class action under FRCP 23(b)(3).

                                  BACKGROUND FACTS

       30.    From at least March 2016 until November 2019, Defendant Kazumi operated a

restaurant primarily serving ramen noodle-based dishes and other Asian cuisine located at 1134

Route 73, in Mount Laurel Township, New Jersey.

       31.    In November 2019, Kazumi closed its restaurant and soon thereafter reopened as

Noodle to Noodle at the same location and began operating a restaurant identical to Kazumi’s.

       32.    To that end, Defendant Noodle to Noodle also kept the same telephone number,

employed substantially the same work force - - both laborers and management - - and used the

same equipment as Defendant Kazumi.

       33.    Regardless of whether the restaurant was operating as Defendant Kazumi or

Defendant Noodle to Noodle, Defendants Steven Lin and Brenda Lin oversaw the restaurant’s

daily operations by, among other things, controlling the terms and conditions of employment for

all of the restaurant's employees, supervising all employees, and maintaining all employment

records.

       34.    In March 2016, Defendant Brenda Lin hired Plaintiff Adrian Angel, on behalf of

Defendant Kazumi, to work at their restaurant, where he worked as a non-managerial kitchen staff

worker until October 24, 2019. As a kitchen staff worker, Adrian Angel’s job duties consisted of

preparing ingredients for cooking food, washing dishes, and maintaining the cleanliness of the

kitchen.

       35.    In October 2018, Defendant Brenda Lin hired Plaintiff Adelaido Angel, who is

Adrian Angel’s cousin, on behalf of Defendant Kazumi, to work at their restaurant, where he too



                                               10
     Case 1:20-cv-18790 Document 1 Filed 12/11/20 Page 11 of 18 PageID: 11




worked as a non-managerial kitchen staff worker until October 24, 2019, performing the same

duties as Adrian Angel.

                           Plaintiffs’ Hours While Working for Defendants

       36.     Throughout Plaintiffs’ respective employment periods, Defendants required both

Plaintiffs to work, and both Plaintiffs did work, the following schedule for six days each week for

a total of sixty-eight hours per week:

              (1) from 11:00 a.m. to 10:00 p.m., Sunday, without any uninterrupted break;

              (2) from 11:00 a.m. to 10:00 p.m., Monday, Tuesday, Wednesday, and/or Thursday,

                  with one rotating day off each week, without any uninterrupted break; and

              (3) from 11:00 a.m. to 11:00 p.m., Friday and Saturday, without any uninterrupted

                  break.

       37.     By way of example only, during the week of September 22 through September 28,

2019, Defendants required both Plaintiffs to work, and both Plaintiffs did work, a total of sixty-

eight hours according to the following schedule, without any uninterrupted break each day:

               Sunday, June 21, 2019: 11:00 a.m. to 10:00 p.m.;

               Monday June 22, 2019: 11:00 a.m. to 10:00 p.m.;

               Tuesday, June 23, 2019: Off;

               Wednesday, June 24, 2019: 11:00 a.m. to 10:00 p.m.;

               Thursday, June 25, 2019: 11:00 a.m. to 10:00 p.m.;

               Friday, June 26, 2019: 11:00 a.m. to 11:00 p.m.; and

               Saturday, June 27, 2019: 11:00 a.m. to 11:00 p.m.




                                                11
     Case 1:20-cv-18790 Document 1 Filed 12/11/20 Page 12 of 18 PageID: 12




                            Plaintiffs’ Pay While Working for Defendants

       38.     Throughout Plaintiffs’ employment, Defendants paid Plaintiffs a flat weekly salary

in cash as follows:

                      (1) Plaintiff Adrian Angel: $550.00 per week; and

                      (2) Plaintiff Adelaido Angel: $480.00 per week.

       39.     Plaintiffs’ respective salaries, at all times, operated to cover only their first forty

hours worked in a week. Thus, at no time during Plaintiffs’ employment - - including during the

week of September 22, 2019, as detailed above - - did Defendants pay Plaintiffs at any rate of pay,

let alone at the rate of one and one-half times their respective regular rates of pay, or one and one-

half times the minimum wage rate, if greater, for any hours that they worked over forty in a week.

       40.     Additionally, Defendants failed to pay both Plaintiffs at least at the minimum wage

rate required by the NJWHL for all hours worked, and also failed to pay Adelaido Angel at least

at the FLSA’s minimum wage rate for all hours worked.

                         Defendants Similarly Mistreated All Other Plaintiffs

       41.     Defendants treated Plaintiffs, FLSA Plaintiffs, and Rule 23 Plaintiffs in the same

manner described herein.

       42.     Defendants acted in the manner described herein to maximize their profits and

minimize their labor costs and overhead.

       43.     Each hour that Plaintiffs, FLSA Plaintiffs, and Rule 23 Plaintiffs worked was for

Defendants’ benefit.

                  FIRST CLAIM FOR RELIEF AGAINST DEFENDANTS
                            Unpaid Overtime under the FLSA

       44.     Plaintiffs and FLSA Plaintiffs repeat, reiterate, and re-allege each and every

allegation set forth above with the same force and effect as if more fully set forth herein.

                                                 12
     Case 1:20-cv-18790 Document 1 Filed 12/11/20 Page 13 of 18 PageID: 13




        45.    29 U.S.C. § 207(a) requires employers to compensate their employees at a rate not

less than one and one-half times their regular rates of pay, or one and one-half times the minimum

wage rate, if greater, for all hours worked exceeding forty in a workweek.

        46.    As described above, Defendants are employers within the meaning of the FLSA,

while Plaintiffs and FLSA Plaintiffs are employees within the meaning of the FLSA.

        47.    As also described above, Plaintiffs and FLSA Plaintiffs worked in excess of forty

hours in a workweek, yet Defendants failed to compensate them in accordance with the FLSA’s

overtime provisions.

        48.    Defendants willfully violated the FLSA.

        49.    Plaintiffs and FLSA Plaintiffs are entitled to overtime pay for all hours worked per

week in excess of forty at the rate of one and one-half times their respective regular rates of pay,

or one and one-half times the minimum wage rate, if greater.

        50.    Plaintiffs and FLSA Plaintiffs are also entitled to liquidated damages and attorneys’

fees for Defendants’ violations of the FLSA’s overtime provisions.

                SECOND CLAIM FOR RELIEF AGAINST DEFENDANTS
                       Unpaid Minimum Wages under the FLSA

        51.    Plaintiffs and FLSA Plaintiffs repeat, reiterate, and re-allege each and every

allegation set forth above with the same force and effect as if more fully set forth herein.

        52.    29 U.S.C. § 206(a) prescribes a minimum wage that employers must pay to their

employees for each hour worked.

        53.    As described above, Defendants are employers within the meaning of the FLSA,

while Plaintiff Adelaido Angel and FLSA Plaintiffs are employees within the meaning of the

FLSA.




                                                 13
     Case 1:20-cv-18790 Document 1 Filed 12/11/20 Page 14 of 18 PageID: 14




        54.     As also described above, Defendants failed to compensate Plaintiff Adelaido Angel

and FLSA Plaintiffs in accordance with the FLSA’s minimum wage provisions.

        55.     Defendants willfully violated the FLSA.

        56.     At the least, Plaintiff Adelaido Angel and FLSA Plaintiffs are entitled to pay at the

minimum wage rate for all hours worked each week.

        57.     Plaintiff Adelaido Angel and FLSA Plaintiffs are also entitled to liquidated

damages and attorneys’ fees for Defendants’ violations of the FLSA’s minimum wage provisions.

                  THIRD CLAIM FOR RELIEF AGAINST DEFENDANTS
                           Unpaid Overtime under the NJWHL

        58.     Plaintiffs, Rule 23 Plaintiffs, and any FLSA Plaintiff who opts-in to this action,

repeat, reiterate, and re-allege each and every allegation set forth above with the same force and

effect as if more fully set forth herein.

        59.     NJWHL §§ 34:11-56a et seq. requires employers to compensate their employees at

a rate not less than one and one-half times their regular rates of pay, or one and one-half times the

minimum wage rate, if greater, for all hours worked exceeding forty in a workweek.

        60.     As described above, Defendants are employers within the meaning of the NJWHL,

while Plaintiffs, Rule 23 Plaintiffs, and any FLSA Plaintiff who opts-in to this action, are

employees within the meaning of the NJWHL.

        61.     As also described above, Plaintiffs, Rule 23 Plaintiffs, and any FLSA Plaintiff who

opts-in to this action, worked in excess of forty hours in a workweek, yet Defendants failed to

compensate them in accordance with the NJWHL’s overtime provisions.

        62.     Plaintiffs, Rule 23 Plaintiffs, and any FLSA Plaintiff who opts-in to this action, are

entitled to their overtime pay for all hours worked each week in excess of forty at the rate of one




                                                 14
     Case 1:20-cv-18790 Document 1 Filed 12/11/20 Page 15 of 18 PageID: 15




and one-half times their respective regular rates of pay, or one and one-half times the minimum

wage rate, if greater.

        63.     Plaintiffs, Rule 23 Plaintiffs, and any FLSA Plaintiff who opts-in to this action, are

also entitled to liquidated damages, treble damages, interest, and attorneys’ fees for Defendants’

violations of the NJWHL’s overtime provisions.

                 FOURTH CLAIM FOR RELIEF AGAINST DEFENDANTS
                       Unpaid Minimum Wages under the NJWHL

        64.     Plaintiffs, Rule 23 Plaintiffs, and any FLSA Plaintiff who opts-in to this action,

repeat, reiterate, and re-allege each and every allegation set forth above with the same force and

effect as if more fully set forth herein.

        65.     NJWHL §§ 34:11-56a et seq. prescribes a minimum wage that employers must pay

to their employees for each hour worked.

        66.     As described above, Defendants are employers within the meaning of the NJWHL,

while Plaintiffs, Rule 23 Plaintiffs, and any FLSA Plaintiff who opts-in to this action, are

employees within the meaning of the NJWHL.

        67.     As also described above, Defendants failed to compensate Plaintiff, Rule 23

Plaintiffs, and any FLSA Plaintiff who opts-in to this action, in accordance with the NJWHL’s

minimum wage provisions.

        68.     At the least, Plaintiffs, Rule 23 Plaintiffs, and any FLSA Plaintiff who opts-in to

this action, are entitled to pay at the minimum wage rate for all hours worked each week.

        69.     Plaintiffs, Rule 23 Plaintiffs, and any FLSA Plaintiff who opts-in to this action, are

also entitled to liquidated damages, treble damages, interest, and attorneys’ fees for Defendants’

violations of the NJWHL’s minimum wage provisions.



                                                 15
     Case 1:20-cv-18790 Document 1 Filed 12/11/20 Page 16 of 18 PageID: 16




                  FIFTH CLAIM FOR RELIEF AGAINST DEFENDANTS
                   Failure to Pay Full Wages Owed in Violation of the NJWPL

          70.   Plaintiffs, Rule 23 Plaintiffs, and any FLSA Plaintiff who opts-in to this action,

repeat, reiterate, and re-allege each and every allegation set forth above with the same force and

effect as if more fully set forth herein.

          71.   NJWPL § 34:11-4.2 requires employers to pay the full amount of wages due to

employees at least twice during each calendar month, on regular paydays that are designated in

advance by the employer.

          72.   As described above, Defendants are employers within the meaning of the NJWPL,

while Plaintiffs, Rule 23 Plaintiffs, and any FLSA Plaintiff who opts-in to this action, are

employees within the meaning of the NJWPL.

          73.   As also described above, Defendants failed to pay Plaintiffs, Rule 23 Plaintiffs, and

any FLSA Plaintiff who opts-in to this action, the full amount of wages due to them each pay

period.

          74.   At the least, Plaintiffs, Rule 23 Plaintiffs, and any FLSA Plaintiff who opts-in to

this action, are entitled to the difference between the wages that Defendants paid to them and the

wages to which they are entitled but for which Defendants did not compensate them.

          75.   Plaintiffs, Rule 23 Plaintiffs, and any FLSA Plaintiff who opts-in to this action, are

also entitled to liquidated damages, treble damages, interest, and attorneys’ fees for Defendants’

violations of the NJWPL’s full payment provisions.

                                 DEMAND FOR A JURY TRIAL

          76.   Pursuant to Federal Rule of Civil Procedure 38(b), Plaintiffs, FLSA Plaintiffs, and

Rule 23 Plaintiffs demand a trial by jury on all claims in this action.




                                                 16
     Case 1:20-cv-18790 Document 1 Filed 12/11/20 Page 17 of 18 PageID: 17




                                         PRAYER FOR RELIEF

          WHEREFORE, Plaintiffs, FLSA Plaintiffs, and Rule 23 Plaintiffs demand judgment

against Defendants as follows:

          a.    A judgment declaring that the practices complained of herein are unlawful and in

willful violation of the aforementioned United States and New Jersey State laws;

          b.    Preliminary and permanent injunctions against Defendants and their officers,

owners, agents, successors, employees, representatives, and any and all persons acting in concert

with them, from engaging in each of the unlawful practices, policies, customs, and usages set forth

herein;

          c.    An Order restraining Defendants from any retaliation against Plaintiffs, FLSA

Plaintiffs, and/or Rule 23 Plaintiffs for participation in any form in this litigation;

          d.    Designation of this action as an FLSA collective action on behalf of Plaintiffs and

FLSA Plaintiffs and prompt issuance of notice pursuant to 29 U.S.C. § 216(b) to the FLSA

Plaintiffs, apprising them of the pendency of this action, permitting them to assert timely FLSA

claims in this action by filing individual Consents to Sue pursuant to 29 U.S.C. § 216(b), and

tolling of the statute of limitations;

          e.    Certification of the claims brought in this case under the NJWHL and the NJWPL

as a class action pursuant to FRCP 23;

          f.    All damages that Plaintiffs, FLSA Plaintiffs, and Rule 23 Plaintiffs have sustained

as a result of Defendants’ conduct, including all unpaid wages and any short fall between wages

paid and those due under the law that Plaintiffs, FLSA Plaintiffs, and Rule 23 Plaintiffs would

have received but for Defendants’ unlawful payment practices;




                                                  17
     Case 1:20-cv-18790 Document 1 Filed 12/11/20 Page 18 of 18 PageID: 18




         g.    Liquidated damages, treble damages, and any other statutory penalties as

recoverable under the FLSA, the NJWHL, and the NJWPL;

         h.    Granting an award for punitive damages, as provided by law;

         i.    Designation of Plaintiffs and their counsel as collective and class action

representative under the FLSA and the FRCP;

         j.    Awarding Plaintiffs their reasonable attorneys’ fees, as well as their costs and

disbursements incurred in connection with this action, including expert witness fees and other

costs;

         k.    Pre-judgment and post-judgment interest, as provided by law; and

         l.    Granting Plaintiffs, FLSA Plaintiffs, and Rule 23 Plaintiffs such other and further

relief as this Court finds necessary and proper.

Dated: Garden City, New York
       December 11, 2020

                                              Respectfully submitted,

                                              BORRELLI & ASSOCIATES, P.L.L.C.
                                              Attorneys for Plaintiffs
                                              910 Franklin Avenue, Suite 200
                                              Garden City, New York 11530
                                              Tel. No. (516) 248-5550
                                              Fax No. (518) 248-6027

                                      By:     /s/Frank J. Tantone
                                              FRANK J. TANTONE, ESQ. (289222019)




                                                   18
